Per Curiam.
The grievance of which the relator complains is that he has been placed upon trial again for a violation of duty for which he was convicted on a former trial, the judgment in which was reversed upon the ground that evidence which the court thought he was entitled to produce and use, he had not been allowed to present for their consideration. There is no merit in the point presented upon this circumstance. On the first appeal the merits were not considered, for the reason just stated, viz., that the judgment was reversed upon the ground that the commissioners refused to admit testimony which was thought to be pertinent. The proceedings of the commissioners should be affirmed, and the writ dismissed.